Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment, received 12/27/2021, has been entered. 	
Election/Restrictions
Claims 1, 3-5, 7-8, 10-12, 14 and 16-18 are allowable. The restriction requirement between species I, II and III, as set forth in the Office action mailed on 1/29/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species I, II and III is withdrawn. Claims 5, 12 and 18 directed to Species II and III withdrawn from further consideration because they require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 19 is canceled because of its dependence from canceled claim 6. 

Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-12, 14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest all of the limitations of independent claim 1.  Specifically, the closest prior art reference Chang et al.  (US Pub. No. 2011/0079781 A1) fails to teach or suggest all of the limitations as recited in independent claim 1.  More specifically, the Applicant’s arguments on pages 7-8 of the response received 12/27/2021 are persuasive.  
Dependent claims 3-5, 7-8, 10-12, 14 and 16-18 are allowable because of their dependence from allowable independent claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/30/2022